DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 October 2021 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sherrie Flynn on 25 May 2022.
The application has been amended as follows: 
1. (Currently Amended) 	An electronic device for touch translation, the electronic device comprising: 
a body; 
a plurality of pins extending from the body, the pins including couplings to facilitate movement of a first portion of the pins relative to a second portion of the pins, the pins being controllable to control the movement of the first portion relative to the second portion and to control a force applied by the pins on an external object; 
a plurality of heads disposed on the pins, each heads being greater in width than the pins on which the heads are disposed and being moveable relative to the pins about a respective coupling in more than one axis relative to a corresponding pin, and each head including a plurality of facets, wherein each facet of the plurality of facets has a different material property; 
sensors cooperating with the pins to detect forces externally applied to the pins; 
a communication subsystem for communication, over a network, with a remote electronic device; 
a controller coupled to the pins, the sensors, and the communication subsystem to: 
based on detected forces externally applied to the pins, transmit a signal to the remote electronic device for the control of the remote electronic device; 
receive response signals from the remote electronic device; 
based on the response signals received from the remote electronic device, actuate ones of the pins to control the movement of the first portion relative to the second portion and to control the force applied by the pins on the external object.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims, filed 8 October 2021, contain the limitations explicitly stating that each the heads disposed on the pins are movable about a respective coupling in more than one axis in relation to the pin and wherein each head including a plurality of facets, each head being greater in width than the pins on which the heads are disposed, and each facet of the plurality of facets has a different material property to provide a different tactile sensation, overcomes the prior art of record, overcomes the prior art of record. Support for the amendments can be found at least in Figs. 7E-7F and [0098] or [0138]. The closest prior art of record teaches each head being moveable about an axis and includes a plurality of facets but does not teach each head being greater in width than the pins on which the heads are disposed in addition to each of the facets having a different material property to provide a different tactile sensation to the user.
As such, Claim 1 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627